WADDILL, Commissioner.
This action asked for a declaration of rights concerning the fee the appellant-Sheriff could lawfully charge the appellee-School Board for collecting its taxes from January 1, 1958 to January 1, 1962. The Sheriff urged that he was entitled to three per cent of the amount of the taxes collected while appellees contended he was due only one per cent commission. The trial court found that the reasonable cost of collection of these taxes was one per cent for 1958 and one and three-tenths per cent for each of the following three years and entered judgment accordingly.
On this appeal the Sheriff concedes that he cannot recover from the School Board an amount in excess of the reasonable cost of collecting its school taxes (Board of Education of Carter County v. Greenhill, Ky., 291 S.W.2d 36), but he argues that the sum allowed him by the trial court is erroneous because it is less than the actual cost of collecting these taxes.
The testimony on behalf of the Sheriff does tend to support this contention. There is, however, other evidence to the effect that the Sheriff and his deputies had not devoted the time and expenses they claimed to the collection of these taxes. Apparently the court chose to accept the latter evidence and the allowance it made is supported by adequate evidence. Hence, under CR 52.01 we cannot disturb the determination made by the trial court.
The judgment is affirmed.